             Case 2:93-cv-01825-TSZ Document 157 Filed 06/02/20 Page 1 of 2



 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      KIRK and RISE GLAZE, individually
      and as guardians ad litem to JERRUD
 8
      GLAZE,
 9                          Plaintiffs,
                                                     C93-1825 TSZ
10         v.
                                                     MINUTE ORDER
11    FOODMAKER INC. d/b/a Jack-In-The-
      Box Restaurants, et al.,
12
                            Defendants.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
          (1)     The motion brought by Jerrud Collins to change the payee of an annuity
   contract with Symetra Life Insurance Company, docket no. 155, is DEFERRED and
16
   RENOTED to June 19, 2020. The Court’s understanding is that this matter settled in
   January 1995 for the sum of approximately $2.6 million. A trust that was established for
17
   the benefit of then minor Jerrud Glaze was scheduled to receive $12,000 per year for the
   lifetime of Jerrud Glaze, guaranteed for 30 years, as well as the following payments:
18
                        March 15, 2010       $ 50,000
19                      March 15, 2011       $ 50,000
                        March 15, 2012       $ 50,000
20                      March 15, 2013       $ 50,000
                        March 15, 2014       $ 50,000
21                      March 15, 2019       $ 300,000
                        March 15, 2021       $ 450,000
22                      March 15, 2023       $ 675,000
23

     MINUTE ORDER - 1
             Case 2:93-cv-01825-TSZ Document 157 Filed 06/02/20 Page 2 of 2



 1 See Am. Trust Agr. at 1-2, Ex. A to Burnett Decl. (docket no. 156). 1 For reasons not
   explained in the pending motion, at the age of 20, Jerrud Glaze changed his name to
 2 Jerrud Dale Collins. At the age of 23, Jerrud Collins executed a “declaration” to
   terminate the trust; this document was not notarized or signed under penalty of perjury.
 3 See id. at Ex. D (docket no. 156 at 34). In his own declaration, counsel has not indicated
   how he has personal knowledge concerning the termination of the trust. See id. at ¶ 6
 4 (docket no. 156 at 2). According to the pending motion, the original trustee, American
   Guaranty and Trust Company, was acquired in 2006 by Royal Bank of Canada, but no
 5 evidence has been provided that Royal Bank of Canada assumed the fiduciary duties of
   American Guaranty and Trust Company or was substituted as trustee. A different entity,
 6 known as RBC Trust Company (Delaware) Limited, has corresponded with Symetra Life
   Insurance Company concerning the $300,000 payment due in March 2019. See id. at
 7 Exs. E & F (docket no. 156 at 36-37 & 39-41). A copy of Symetra Life Insurance
   Company’s annuity contract has not been provided to the Court, and whether the contract
 8 concerns only the $300,000 payment that was due in March 2019 or also involves future
   payments is unclear from the record. In light of the substantial sums at stake, the Court
 9 is unwilling to grant the pending motion in the absence of additional information. A
   supplemental brief and supporting materials, including notarized affidavits by Jerrud
10 Collins, concerning the termination of the trust, and by another person who can attest that
   Jerrud Collins is the same person as Jerrud Glaze, as well as a copy of the annuity
11 contract at issue, shall be filed by the new noting date.

12          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
13
            Dated this 2nd day of June, 2020.
14
                                                       William M. McCool
15                                                     Clerk
16                                                     s/Karen Dews
                                                       Deputy Clerk
17

18

19

20   1
    On May 26, 2020, approximately six days after counsel’s declaration was filed, the Court
   directed the Clerk to seal the document because the attached Amended Trust Agreement contains
21
   Jerrud Glaze’s full date of birth. Counsel is advised that, during the interim, his declaration
   might have been uploaded onto publicly available websites that are unrelated to and outside the
22 control of the Court.

23

     MINUTE ORDER - 2
